U.S. Department of Justice
Federal Bureau of Prisons
“CORRECTED EFFECTIVE DATE”

Program
Statement
1.

OPI:
NUMBER:
DATE:
SUBJECT:

FPI
5350.28
12/1/2003
Literacy Program (GED
Standard)

PURPOSE AND SCOPE

§544.70

Purpose and Scope.

Except as provided for in §544.71, an inmate confined in a
federal institution who does not have a verified General
Educational Development (GED) credential or high school diploma
is required to attend an adult literacy program for a minimum
of 240 instructional hours or until a GED is achieved,
whichever occurs first.
The purpose of this Program Statement, and the accompanying rules
in 28 CFR 544.70 - 544.75, is to describe to education staff and
inmates how the Bureau operates its literacy program.
In this Program Statement, when we say “we,” “us” or “our,” we
mean the Bureau. When we say “you” or “your,” we mean education
staff.
The literacy program is designed to help inmates develop
foundational knowledge and skill in reading, math, and written
expression, and to prepare inmates to get a General Educational
Development (GED) credential. A high school diploma is the basic
academic requirement for most entry-level jobs. People who
function below this level often find it very difficult to get a
job and carry out daily activities.
The completion of the literacy program is often only the first
step towards adequate preparation for successful post-release
reintegration into society. Additional educational programs such
[Bracketed Bold] - Rules
Regular Type - Implementing Information

PS 5350.28
12/1/2003
Page 2
as advanced occupational training or college are increasingly
needed in today’s technical world. Our literacy standard
reflects those in communities where we will release Federal
inmates.
Through our literacy program, we help inmates develop the skills
needed to compete for available jobs and cope with post-release
community, family, and other responsibilities.
This Literacy Program Statement requires inmates who do not have
a GED credential or a high school diploma to complete one period
(240 instructional hours) of literacy program participation
during their confinement.
This Program Statement also applies to:
#

non-English speaking inmates without a verified high school
diploma or equivalent.

#

state and District of Columbia (DC) prisoners in Bureau
correctional facilities.

In Section 8 of this Program Statement and 28 CFR § 544.71 we
describe certain types of inmates who are not required to
participate in the literacy program.
Inmates must participate in the literacy program for one
mandatory period of at least 240 instructional hours, or until
they achieve a GED credential or high school diploma, whichever
comes first. Currently, statutory treatment provisions are
included in the Youth Corrections Act (repealed October 12, 1984,
for conduct occurring after that date) and the Narcotics Addict
Rehabilitation Act (repealed November 1, 1987). Education
programs fall within these treatment provisions. Therefore,
inmates sentenced under these two acts cannot opt out of the
literacy program after 240 instructional hours.
Ordinarily, inmates begin their literacy program within 120 days
after arriving at an institution, following a schedule we
describe in Section 7: Literacy Class Schedules, of this PS.
However, inmates who are within five years of their projected
release dates, with the exception of parole violators, should be
given priority for enrollment into the literacy program if a wait
list exists.

PS 5350.28
12/1/2003
Page 3
2. SUMMARY OF CHANGES. This revision rewrites our implementing
text in Plain Language, to comply with the President’s Executive
Memorandum on Plain Language. It also clarifies:
a. the literacy program participation requirement for Mariel
Cuban detainees and state and DC prisoners;
b. the literacy provision of the Violent Crime Control and Law
Enforcement Act(VCCLEA) and the Prison Litigation Reform Act
(PLRA) for deportable aliens;
c. the appropriate SENTRY Education Information (EDI) GED Need
and Progress Assignments for inmates;
d. the pay grade level for “grandfathered” inmates;
e. the situations when inmates are exempt from the literacy
participation and pay promotion requirements, both
temporarily and permanently;
f. the SENTRY data entry requirements for medical centers; and
g. the literacy program monitoring reports.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates who need and want a GED credential may participate
in the literacy program.
b. Inmates who meet certain criteria must participate in the
literacy program for a specified duration.
c. Staff will maintain progress records on inmate participation
in the SENTRY-based electronic education file.
DIRECTIVES AFFECTED

4.
a.

Directive Rescinded
PS 5350.25

Literacy Program (GED Standard)(11/3/97)

PS 5350.28
12/1/2003
Page 4
Directives Referenced

b.

PS 5100.07
PS 5111.03
PS 5215.05
PS 5251.05
PS 5270.07
PS 5290.14
PS 5300.21
PS 5310.15
PS 5322.11
PS 5380.07
PS 5580.06
PS 7331.04
PS 8000.01
PS 8120.02
TRM5301.02

Security Designation and Custody
Classification Manual (9/3/99)
Mariel Cuban Detainees (10/25/99)
Youth Corrections Act (YCA) Inmates and
Programs (3/17/99)
Work and Performance Pay, Inmate (12/31/98)
Inmate Discipline and Special Housing Units
(12/29/87)
Admission and Orientation Program (4/3/03)
Education, Training and Leisure-Time Program
Standards (2/18/02)
Minimum Standards for Administration,
Interpretation, and Use of Education Tests
(9/4/96)
Classification and Program Review of Inmates
(3/11/99)
Financial Responsibility Program, Inmate
(1/3/00)
Personal Property, Inmate (7/19/99)
Pretrial Inmates (1/31/03)
UNICOR Corporate Policy and Procedures
(5/13/81)
Work Programs for Inmates - FPI (7/15/99)
SENTRY Education Technical Reference Manual
(9/17/99)

c. Rules cited in this Program Statement are contained in
28 CFR 544.70-75.
d.

Master Agreement
STANDARDS REFERENCED

5.

a. American Correctional Association 4th Edition Standards for
Adult Correctional Institutions: 4-4277, 4-4278, 4-4429,
4-4464, 4-4465, 4-4466, 4-4467, 4-4469, 4-4470, 4-4471,
4-4472, 4-4473, 4-4474, 4-4475, 4–4476, 4-4477, 4-4478,
4-4479, and 4-4480
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-4B-02-1,
3-ALDF-5B-01, 3-ALDF-5B-02, and 3-ALDF-5B-03

PS 5350.28
12/1/2003
Page 5
6.

PROGRAM COORDINATION

§544.73 Program participation.
a. The Warden or designee shall assign to an education staff
member the responsibility to coordinate the institution's
literacy program. Initially, staff shall meet with the inmate
for the purpose of enrolling the inmate in the literacy
program. Subsequently, staff shall formally interview each
inmate involved in the literacy program when necessary for the
purpose of determining a progress assignment. Staff shall
place documentation of these interviews in the inmate's
education file.

Note:

§544.73 paragraph b contains the rules language
for the satisfactory progress provision of the
VCCLEA and the PLRA. See Section 17 for rules
language and implementing texts.

Although the Warden or designee assigns an education staff
member the responsibility to coordinate the institution literacy
program, the Supervisor of Education (SOE) has overall
responsibility for the program.
§544.73 Program participation.
(c) At the end of 240 instructional hours, excluding sick time,
furloughs, or other absences from scheduled classes, the unit
team during scheduled program review sessions shall meet with
the inmate to encourage continued participation in the literacy
program until the inmate earns a GED credential or high school
diploma. At these meetings, the inmate may elect not to
continue in the literacy program, and no disciplinary action
will be taken. The inmate may not discontinue this program when
participation is mandated by statute.
Education staff designated by the SOE must review an inmate’s
progress every time the inmate completes 240 instructional hours
in the literacy program. Any time the inmate is absent from
class does not count toward the 240 instructional hours.

PS 5350.28
12/1/2003
Page 6
The education staff member must record the 240 instructional
hour review by making an UPDATE PERIODIC REVIEW/WITHDRAWAL
INTERVIEW entry in SENTRY (use “240 hours” in the “type of
review” field for the first 240 instructional hours in the
current enrollment and “other” for any subsequent reviews).
Instructional hours accrued from previous enrollment in other
Bureau facilities (including Bureau managed and privately
managed) can be credited toward the required 240 instructional
hours if the interruption in enrollment is due to reasons beyond
the inmate’s control (e.g., transfer between federal correctional
facilities, appearance in court, etc.).
(1) Testing Out. An inmate may test out of the literacy
program before completing 240 instructional hours if the
classroom teacher, in his/her discretion, refers an inmate for an
official GED test.
(2) Program Withdrawal. Ordinarily, an inmate may request
to opt out of the literacy program after 240 instructional hours
only during their scheduled team meetings. On these
circumstances, and prior to approving a withdrawal, an education
staff member must be contacted to ensure mandatory education
requirements have been met.
However, inmates may also submit an Inmate Request to Staff
(copout) to the SOE to request withdrawal from the literacy
program after obtaining approval and signature from their
respective unit managers and case managers.
If an inmate does not earn a GED credential within 240
instructional hours, the literacy coordinator should strongly
encourage the inmate to continue in the literacy program.
(3) Transfers. An inmate who transfers to another
institution before completing the mandatory 240-hour period must
complete the remaining balance of time at the new institution.
Time spent in transfer status or preparing for transfer does not
count toward the mandatory 240-hour period.
Staff at the sending institution must record test scores,
class attendance time, and other relevant education information
in the Education Data System (EDS).
(4) Data. Education representatives should provide the
unit team with the following information about an inmate’s
participation in the literacy program:

PS 5350.28
12/1/2003
Page 7
#

the targeted time frame for the inmate to complete
the program and

#

an assessment of the inmate’s performance since
the inmate’s last program review.

The SOE ensures the unit team routinely uses the INMATE
EDUCATION DATA TRANSCRIPT SENTRY transaction to retrieve and
print all relevant education information. Such education
information may include transcript, periodic reviews, and initial
interview forms. Where applicable, test scores and exemptions
may also be provided to the unit team.
7. LITERACY CLASS SCHEDULES. Literacy classes, to include
special learning needs (SLN) classes, should be scheduled Monday
through Friday. Each literacy class session should meet a
minimum of one and one half hours per day. This means that
inmates should be in school for at least one and one half hours
each day.
Their time in school can be divided among different learning
activities such as 45 minutes in math and 45 minutes in reading.
They do not have to be in the same class or same learning
activity for the entire 90 minutes.
If for reasons related to an excessive wait list (particularly
for inmates with less than three years left to serve), a Warden
wishes to establish one-hour classes, the Regional Director’s
concurrence is required before 60-minute classes can be
implemented.
When requesting concurrence, institutions should submit a
proposed plan of action which outlines:
#

the justification for 60-minute classes and

#

the procedures for the return to a minimum of 90-minute
classes.

The plan of action should be developed in conjunction with the
Regional Education Administrator (REA). Institutions should keep
a copy of the Regional Director’s written concurrence on file.
As soon as the unique conditions justifying one-hour classes no
longer exist, one-hour classes are expected to be eliminated.
The REAs will be responsible for monitoring the status of each
institution offering one-hour classes and ensuring appropriate
implementation of the plan of action.

PS 5350.28
12/1/2003
Page 8
When possible, literacy programs should be operated during
daytime hours. However, you may schedule evening literacy
classes if the Warden determines that evening classes are:
needed to reduce the waiting list or

#

used to expand program offering options.

8.

#

EXEMPTIONS TO LITERACY PROGRAM PARTICIPATION

§544.71 Exemptions to Required Literacy Program Participation.
a. The following inmates are not required to attend the
literacy program:
(1) Pretrial inmates;
(2) Inmates committed for purpose of study and observation
under the provisions of 18 U.S.C. 4205(c), 4241(d), or,
effective November 1, 1987, 18 U.S.C. 3552(b);
(3) Sentenced deportable aliens;
(4) Inmates determined by staff to be temporarily unable to
participate in the literacy program due to special
circumstances beyond their control (e.g., due to a medical
condition, transfer on writ, on a waiting list for initial
placement). Such inmates, however, shall be required to
participate when the special circumstances are no longer
applicable.
b. Inmates who have been determined (on the basis of formal
diagnostic assessment) to have a documented emotional, mental,
or physical individual impediment to learning shall not be
required to complete the literacy program beyond those
achievement levels indicated as realistic by the formal
diagnostic assessment.
c. Staff shall document in the inmate's education file the
specific reasons for not requiring the inmate to participate
in, or to complete, the literacy program.
9. DIRECT POLICY EXEMPTIONS. The exceptions (contained in
Section 8 above) in § 544.71(a)(1), for pretrial inmates, (2) for
inmates committed for study & observation, and (3) sentenced
deportable aliens are “direct policy exemptions.”

PS 5350.28
12/1/2003
Page 9
a. What kinds of literacy courses may a pretrial inmate
participate in?
Although a pretrial inmate does not have to participate in
the literacy program, he/she may participate in
#

correspondence and self-study literacy courses;

#

institution educational programs such as the
literacy program, adult continuing education, and
self improvement courses, when consistent with
institution security and good order; or

#

other education services provided by contract
personnel or community volunteers, as
institutional staff arranges them.

b. What SENTRY information do I need to provide for the
pretrial and the study and observation exemptions?
For both the pretrial inmates and the study & observation
inmates, you may change the default GED UNK or another GED
Needs Assignment to GED HAS if you have documentation
verifying that the inmate graduated from high school or
completed the GED program.
You will not:
#

change these inmates’ default SENTRY Education
Information (EDI) GED Needs Assignment of GED
UNKNOWN status (GED UNK) to any other EDI GED
Needs Assignment, regardless of whether or not
they participate in a literacy program.
Occasionally, pretrial and study and observation
inmates may come to your institution with an
existing EDI GED Needs Assignments. Do not change
any existing GED Needs Assignments while inmates
are still in the pretrial and/or study and
observation status.

#

assign an EDI GED Progress Assignment for these
inmates when/if they enroll in a literacy program.
These inmates will not need a Progress Assignment,
regardless of whether or not they participate in a
literacy program.

#

complete a JUSTIFICATION OF EXEMPTION form for
these direct policy exemptions.

PS 5350.28
12/1/2003
Page 10
c. Who is a sentenced deportable alien?
An inmate is a sentenced deportable alien, and does not need
to participate in the literacy program, if he/she is:
#

assigned a Public Safety Factor ‘H’ status of
“Alien” (see the Security Designation and Custody
Classification Manual) or

#

under a final Bureau of Immigration and Customs
Enforcement (BICE) (formerly the Immigration and
Naturalization Service (INS)) order of
deportation, exclusion, or removal. You must
confirm that the inmate is assigned with a Case
Management Activity (CMA) assignment of “IHP CMP
WD”, “IHP CMPWDE”, or “IHP CMPWDI”.

d. How does the sentenced deportable alien exemption affect the
good conduct time of these inmates?
Although sentenced deportable aliens are exempt from
attending the literacy program for the mandated 240
instructional hours, they are still subject to the
satisfactory progress literacy provision of the VCCLEA or
the PLRA.
To vest their earned Good Conduct Time (GCT) or be eligible
for the maximum amount of GCT, deportable aliens without a
verified high school diploma or a GED who are sentenced
under the VCCLEA or the PLRA must meet the satisfactory
progress provision of these two acts specified in Section 17
of this PS.
e. What SENTRY information do I need to provide for the
sentenced deportable alien exemption?
You need to provide the following SENTRY information for the
sentenced deportable alien exemption:
All sentenced deportable aliens (except Mariel Cuban
detainees, described in question 9.h.) are exempt from the
literacy program participation requirement and must have an
EDI GED Needs Assignment of GED XN with an entry made on the
JUSTIFICATION OF EXEMPTION form.
You will not need a signature for this type of direct policy
exemption. However, these inmates are still subject to the
satisfactory progress requirement of the VCCLEA/PLRA (see
question 9.d.).

PS 5350.28
12/1/2003
Page 11
f. How often and by what method do I need to review the
exemption status of sentenced deportable aliens?
You should review the exemption status of deportable aliens
every six months by running a SENTRY-based roster with PUB
and CMA in the display column field. The Literacy
Coordinator documents this review by submitting a memorandum
with the SENTRY printout attached to the SOE twice a year.
The SOE will keep the memorandum and the SENTRY printout for
three years.
g. What is the literacy requirement for those inmates who
complete the institution hearing program and have been
determined that they will not be deported (CMA EQ IHP CMP
ND)?
Some previously exempted inmates (EDI GED XN) who have
completed their deportation hearing and have been determined
to be non deportable (CMA EQ IHP CMP ND) will be required to
attend the literacy program for a minimum of 240
instructional hours.
Education staff should interview these inmates and inform
them of the literacy participation program requirement.
Education staff should also change their EDI GED XN
assignments to EDI GED EN with an entry made on the UPDATE
PERIODIC REVIEW/WITHDRAWAL INTERVIEW form.
h. What special information do I need to know about sentenced
Mariel Cubans and Mariel Cuban detainees?
Sentenced Mariel Cubans, who do not have a verified high
school diploma or a GED and currently are serving their
sentences, do not need to participate in the literacy
program. However, they are not exempt from the pay
exemption requirement.
Sentenced Mariel Cubans serving their sentences will have an
Admission Release Status (ARS) Assignment of A-DES and CMA
of Mariel.

PS 5350.28
12/1/2003
Page 12
Once Mariel Cubans finish their sentence and remain in the
Bureau’s custody, they become Mariel Cuban detainees.
Mariel Cuban detainees will have an ARS Assignment of A-INS
and a CMA of Mariel. When they become detainees, they will
no longer be exempt from the literacy participation
requirement.
Those Mariel Cuban detainees without a verified high school
diploma or a GED must participate in the literacy program
for a minimum of 240 instructional hours and they must also
meet the pay promotion requirement for work assignment above
the minimum pay grade.
This is to comply with the Program Statement on Mariel Cuban
Detainees and to help prepare Mariel Cuban detainees to reenter the community.
i. May inmates under an exemption still choose to participate
in the literacy program?
Yes. Inmates who fall under the pretrial, study and
observation, or deportable alien exemptions may still
choose to participate in the literacy program, even though
they are not required to participate.
j. For employment purposes, how should I treat inmates exempted
from participating in the literacy program?
If an inmate falls under the pretrial, study and
observation, or deportable alien exemptions, you should not:
#

promote them above the fourth grade of compensation,

#

promote them above the lowest trust fund position, or

#

place them in a non-graded piece rate UNICOR work
assignment,

unless they have a high school diploma or a GED credential.

PS 5350.28
12/1/2003
Page 13
10. TEMPORARY EXEMPTIONS. This is another category of inmates
who can be exempt from the literacy program. This type of
exemption is only temporary.
You need to enroll the inmates with this type of exemption in a
literacy program when the special circumstance is no longer
applicable.
§544.71 Exceptions to required literacy program participation.
(a) The following inmates are not required to attend the
literacy program:
(4) Inmates determined by staff to be temporarily unable to
participate in the literacy program due to special
circumstances beyond their control (e.g., due to a medical
condition, transfer on writ, on a waiting list for initial
placement). Such inmates, however, shall be required to
participate when the special circumstances are no longer
applicable.
a. What SENTRY information do I need to provide for the
“temporarily unable” exemption defined in §544.71 (a)(4)?
These inmates should have an EDI GED Needs Assignment of GED
TN and a JUSTIFICATION OF EXEMPTION form in the SENTRY-based
electronic education file.
However, their existing GED Needs Assignment should not be
changed to GED TN if the only reason for the “temporary
unable” is because they are on a GED waiting list.
A JUSTIFICATION OF EXEMPTION form is not required for
inmates on waiting lists.

PS 5350.28
12/1/2003
Page 14
For inmates who are
temporarily unable
to participate
because

The following approval and SENTRY reporting procedures
will apply:

the inmate has a
health/medical
reason for not
participating
temporarily,

#

Health/medical service staff will send
documentation of the health/medical condition to
the Supervisor of Education (SOE). The
documentation should clearly indicate the reason
and the duration of the temporary exemption.

#

The SOE will review the documentation. If the
document justifies the exemption, he/she will
make an entry on the JUSTIFICATION OF EXEMPTION
form in SENTRY. This form should have “other”
in the “reason for exempt” field, the initials
of the SOE in the “recommended by” field, and
“A” in the “approved/disapproved” field. A hard
copy of the signed form along with documentation
from health/medical services should be kept on
file for three years. See Section 19 for
special SENTRY data reporting requirements for
inmates who are transferred to medical centers
for medical, surgical or mental health
treatment.

#

Change existing EDI GED Needs Assignment of GED
EN to an EDI GED TN. However, the existing GED
Progress Assignment remains the same.

#

Existing EDI GED Needs and Progress Assignments
remain because education staff will not be able
to change the EDI assignments in SENTRY once
inmates leave the institution on writ status.

#

JUSTIFICATION OF EXEMPTION form is not required.

the inmate is on
writ,

PS 5350.28
12/1/2003
Page 15
the inmate is on a
GED waiting list

If the inmate has an EDI Needs Assignment of GED DN,
GED EN, or GED UNK:

EDI GED TN
assignments should
not be given to
inmates on GED
waiting lists.

#

Change the EDI GED DN or GED UNK to GED EN
without changing the existing Progress
Assignment.

#

The existing EDI GED EN Needs and Progress
Assignments remain.

#

A JUSTIFICATION OF EXEMPTION form is not
required.

If the inmate has an EDI Needs Assignment of GED XN:
#

The existing EDI GED XN Needs and Progress
Assignments remain.

#

Generate an UPDATE PERIODIC REVIEW/WITHDRAWAL
INTERVIEW form to document the inmate’s GED
waiting list status.

#

A JUSTIFICATION OF EXEMPTION form is still
required to document “class” exemption. An
additional exemption should not be entered to
document waiting list status.

If the inmate has an EDI Needs Assignment of GED EP,
XP or ZP:

11.

#

The existing EDI GED Needs and Progress
Assignments remain.

#

Generate an UPDATE PERIODIC REVIEW/WITHDRAWAL
INTERVIEW form to document the inmate’s GED
waiting list status.

#

A JUSTIFICATION OF EXEMPTION form is required to
document “pay.” An additional exemption should
not be entered to document class waiting list
status.

PAY EXEMPTIONS FOR INMATES WHO NEED EXTENDED TIME IN
LITERACY PROGRAM

a. If an inmate needs more time in the literacy program than
the average inmate, may the Warden exempt that inmate from
the literacy requirements for work promotion?
Yes. The Warden may grant a pay promotion exemption if an
inmate is in the literacy program but needs more time to
complete the program than the average inmate. The intent of

PS 5350.28
12/1/2003
Page 16
this exemption is to encourage the inmate to stay in school
and continue to make a strong effort. The Warden must not
delegate this authority below the SOE level.
The SOE should recommend this exemption for an inmate who
completes 480 hours of participation in the literacy program
unless the inmate has a GED Progress Assignment of UNSAT, or
the literacy teacher determines that the inmate is not
making an acceptable level of effort.
If that is the case, literacy teacher should enter “EFFORTLOW” in the open remark field of the UPDATE PERIODIC
REVIEW/WITHDRAWAL INTERVIEW form with his/her initials.
Education staff will document a work promotion exemption
using the JUSTIFICATION OF EXEMPTION form and the Warden is
the approval authority for this exemption. The Warden
should not delegate this authority below the SOE level.
b. If the Warden exempts an inmate from the literacy program
requirements for work promotion because he or she needs
extended time in a literacy program, how should I document
that in SENTRY?
If the Warden exempts an inmate from the literacy program
requirements for work promotion, you should document that in
SENTRY by giving the inmate an EDI GED Needs Assignment of
GED EP.
We will refer to an inmate under this exemption as an “EP
inmate.”
Deportable aliens, who meet the criteria specified in
question 11a, and receive approval for the EP exemption,
should be given an EDI GED EP Needs Assignment.
c. How often should education staff review the status of an EP
inmate?
Education staff should review the status of an EP inmate
every 240 hours. Education staff should document the review
on the UPDATE PERIODIC REVIEW/WITHDRAWAL INTERVIEW form.
The review should determine if the inmate’s progress and
effort show that he/she still warrants the exemption.

PS 5350.28
12/1/2003
Page 17
EP inmates will lose their EP exemption if they withdraw
from the GED program, receive a GED UNSAT Progress
Assignment, or an “EFFORT-LOW” entry on the UPDATE PERIODIC
REVIEW/WITHDRAWAL INTERVIEW form.
d. How many hours and days per week do EP inmates have to stay
in school to maintain the EP status?
EP inmates must remain in school (not in an independent
study course) for a minimum of six hours a week.
12.

PAY AND PARTICIPATION EXEMPTIONS FOR INMATES INCAPABLE OF
COMPLETING THE GED PROGRAM

§544.71 Exceptions to required literacy program participation.
(b) Inmates who have been determined (on the basis of formal
diagnostic assessment) to have a documented emotional, mental,
or physical individual impediment to learning shall not be
required to complete the literacy program beyond those
achievement levels indicated as realistic by the formal
diagnostic assessment.
a. If an inmate has a learning or medical condition that
prevents him/her from benefitting further from the literacy
program, may the Warden exempt that inmate?
The Warden may exempt an inmate from the literacy program
requirements for work assignment appointment and promotion
in one of the following situations:
#

When a special learning needs teacher, using both
informal and formal diagnostic assessment tools
confirms that further literacy class instruction will
no longer benefit the inmate.

The Warden will only grant this exemption in special cases,
after education staff thoroughly determine that the inmate
cannot further benefit from any aspect of the literacy
program.
or

PS 5350.28
12/1/2003
Page 18
#

When a qualified medical or psychology staff member,
together with the SOE, confirms that an inmate has an
extremely serious and irreversible medical or
psychological condition that, even when treated,
prevents the inmate from benefitting from the literacy
program.

While these inmates will be medically unassigned in most
cases, this exemption would allow them to earn above base
pay if a work assignment, such as a sheltered workshop, is
available.
b. What documentation is required for inmates with special
learning or medical needs who no longer benefit from being
in the literacy program?
Only consider a permanent exemption from the literacy
program when you can reliably determine that the inmate has
reached his/her learning potential.
For inmates with special learning needs who no longer
benefit from the literacy program, the following
documentation is required to justify this type of exemption:
(1)

Formal documentation will reflect that the inmate has
stopped making progress in all major academic areas.
This will require valid pre- and post-test achievement
test scores that indicate a lack of academic gain in
any major academic area (reading, math, and written
language).

(2)

Documentation will also indicate that the inmate has
maintained a positive attitude in class and
demonstrated a concerted effort to participate and
complete assignments.
This should be documented in the UPDATE
REVIEW/WITHDRAWAL INTERVIEW form in SENTRY to reflect
an ongoing account of the inmate’s overall performance
throughout his enrollment, not just the inmate’s
attitude at a single point in time.

(3)

Documentation will also indicate that the student had
been in school for a minimum of 480 hours.

PS 5350.28
12/1/2003
Page 19
On rare occasions an inmate may be so debilitated that
participation in school is permanently curtailed. If
adequate medical documentation exists, the minimum time
requirement of 480 hours is waived. However, most medical
conditions (e.g., blindness, schizophrenia) do not warrant
this type of exemption, because accommodations can be given
or the inmate can be treated with medication.
Only when the inmate’s health has permanently affected
his/her ability to attend and participate in school, or when
the medical condition permanently prevents learning (even
with accommodations), should staff consider waiving the
minimum time requirements.
c. If the Warden exempts an inmate because a learning or
medical condition prevents the inmate from benefitting from
the literacy program, how should I document that in SENTRY?
If the Warden exempts an inmate because a learning or
medical condition prevents the inmate from benefitting
further from the literacy program, you should document that
in SENTRY by giving that inmate an EDI GED Needs Assignment
of GED ZP.
The Warden is the approval authority for the ZP exemption.
The Warden will not delegate this authority below the
Associate Warden level. To monitor the approval status of
ZP exemptions, you must enter “A” in the “approved/
disapproved” field after the Warden signs the JUSTIFICATION
OF EXEMPTION form.
The signed copy of the exemption should be kept on file.
d. Do I need to periodically review the status of inmates who
are exempt from program participation and pay promotion
based on special learning/health/medical needs?
No. You do not need to periodically review the status of
inmates who are exempt from participation and pay promotion
requirements based on special learning, medical or health
needs (the GED ZP exemption status in SENTRY).
However, you must review the EDI GED Needs and Progress
Assignments of all newly admitted or transferred inmates as
part of the education procedures for the Admission and
Orientation program. At this time, you should review the
GED ZP exemption status.

PS 5350.28
12/1/2003
Page 20
e. Is age ever a reason to exempt an inmate from participating
in the literacy program?
Ordinarily, age is not a factor for exempting inmates from
participating in the literacy program, unless health service
department staff give written documentation that an inmate’s
age and related health conditions prevent him/her from being
able to make academic progress in the literacy program.
This inmate should be treated like other inmates with
health/medical-based exemptions.
13.

DOCUMENTATION FOR EXEMPTIONS FROM LITERACY PROGRAM

§544.71 Exceptions to required literacy program participation.
(c) Staff shall document in the inmate's education file the
specific reasons for not requiring the inmate to participate
in, or to complete, the literacy program.
What must I document in the inmate’s SENTRY-based electronic
education file when an inmate is exempt from the literacy
program?
In the inmate's SENTRY-based electronic education file, you
must:
#

document the specific reasons for allowing class
exemptions. (Remember: You do not need
JUSTIFICATION OF EXEMPTION forms for inmates with
the pretrial exceptions [§544.71(a)(1)] or study
and observation exceptions [§544.71(a)(2)].).

#

generate a JUSTIFICATION OF EXEMPTION form for
sentenced deportable aliens. However, this does
not require a signature for a deportable alien
exemption.

PS 5350.28
12/1/2003
Page 21
14. INCENTIVES
§544.72 Incentives.
The Warden shall establish a system of incentives to encourage
an inmate to obtain a GED credential.
With the Warden's approval and in accordance with the Program
Statement on Inmate Work and Performance Pay, each SOE must
establish a system of appropriate awards (e.g., small cash
awards, consumables, paper certificates, etc.) to recognize
inmates for making satisfactory progress and completing the
literacy program.
These awards should recognize achievement at various levels in
the program. For example, recognitions would be appropriate when
an inmate achieves a basic literacy level (equivalent to 8th
grade) and also when he/she achieves a secondary education
credential.
The literacy incentive award program should be explained to the
inmates during the Admission and Orientation (A&O) presentation,
included in the Education Handbook, and posted in the education
and unit bulletin boards.
15. HIGH SCHOOL DIPLOMA OR EQUIVALENCY VERIFICATION. An
inmate’s high school diploma or a GED credential is verified
when:
#

The SOE receives documentation directly from the appropriate
school or agency.

#

Government personnel officially verify the high school
diploma or a GED credential in the pre-sentence
investigation report (PSI). You should only accept a PSI as
verification when the writer clearly indicates that
educational records were verified.

#

A valid postsecondary credential, (e.g., associate of arts
degree, baccalaureate degree, masters degree, or higher) is
an acceptable form of verification for a high school diploma
or a GED credential.

An English translation of the official high school diploma sent
directly from a secondary or postsecondary education
school/agency from a foreign country to the SOE may be used, upon
verification, to document a high school credential.

PS 5350.28
12/1/2003
Page 22
When there is no adequate information to verify an inmate’s high
school diploma or GED credential, the inmate must try to get
verification information.
To do this, an inmate may complete a Request for Education
Records form (BP-S812.053) and give it to the SOE, who will
forward it to the appropriate school or agency. An inmate may
request the form from an education staff member.
Except those inmates exempt under Section 8 of this PS (and
28 CFR 544.71), an inmate who cannot get information to verify
high school completion must participate in the literacy program.
Inmates have 60 days from their arrival at the institution to
provide documentation of a high school diploma or GED credential.
When an inmate’s high school diploma or GED is verified, you
should document this verification by using the SENTRY UPDATE
PERIODIC REVIEW/WITHDRAWAL INTERVIEW form. Enter “Literacy” and
“Initial” in the “Program” and the “Type of Review” fields,
respectively, for all new arrivals at the institution with an ARS
assignment of A-DES.
You should give the source of the data verifying the high school
diploma (or GED credential) and other pertinent information in
the “remarks” field of this form.
You will also need to enter an UPDATE REVIEW/WITHDRAWAL INTERVIEW
form for the Mariel Cuban detainees who will have an ARS
assignment of A-INS and a CMA assignment of Mariel.
Ordinarily, you should enter the appropriate EDI GED Needs
Assignment and the UPDATE PERIODIC REVIEW/WITHDRAWAL INTERVIEW
form in SENTRY within 60 days of each inmate’s arrival at the
current institution. You will not need to verify the GED status,
change EDI GED Needs Assignment or generate a UPDATE PERIODIC
REVIEW/WITHDRAWAL INTERVIEW form for pretrial and study and
observation inmates.
You will not need to generate another UPDATE PERIODIC
REVIEW/WITHDRAWAL INTERVIEW form for an inmate transferred from
another Bureau facility if the existing form clearly indicates
that the inmate has a high school diploma or its equivalent.

PS 5350.28
12/1/2003
Page 23
16.

WORK ASSIGNMENT LIMITATIONS

§544.74 Work Assignment Limitations.
These limitations on work assignment appointment and promotion
apply to all inmates, including those exempted from required
participation in the literacy program by §544.71.
a.

Appointment

(1) An inmate who does not meet the literacy requirement
may be assigned to a grade 4 position contingent upon the
inmate's continued enrollment in the literacy program.
(2) An inmate ordinarily must show prior attainment of a
GED credential or high school diploma in order to be considered
for a commissary work assignment above minimum pay level, an
institution work assignment above grade 4 compensation, or an
industrial work assignment above grade four or in a non-graded
incentive pay position.
(3) If labor force needs require, an inmate who does not
meet the literacy requirement may be assigned to an industrial
non-graded incentive pay position if the inmate is
simultaneously enrolled in a literacy or related program.
Withdrawal from the literacy program shall result in
termination of the assignment. Local Federal Prison Industries
(FPI) management may elect to retain the reassigned inmate in
an hourly rated grade 4 position.
b. Promotion. An inmate ordinarily must show prior attainment
of a GED credential or high school diploma to be promoted above
the minimum pay level or grade in a commissary work assignment,
an institutional work assignment, or an industrial work
assignment. An inmate already in an assignment above the
minimum pay grade who had met prior literacy requirements when
approved for promotion is eligible for further promotion under
the prior standard. Such inmate, however, must meet the current
standard if, due to demotion based upon a poor performance
appraisal, he or she needs to reapply for a promotion.
c. Exceptions. The Warden may, for good cause, exempt inmates
on a case-by-case basis, from the literacy requirements for
work assignment appointment and promotion. Staff shall document
such exemption in the inmate’s education file and central file.

PS 5350.28
12/1/2003
Page 24
§544.71 refers to Section 8 of this Program Statement.
d. If an inmate doesn’t meet the literacy requirements, how
does it impact his/her work assignment?
You must not appoint or promote
that inmate to positions above:

In:

grade 4

an institution work assignment.

grade 4

a UNICOR pay position.

the lowest graded trust fund
position

a trust fund position.

You should only consider an inmate for a non-graded piecerate position if he/she has a GED credential or high school
diploma.
e. If an inmate without a high school diploma already has a
work assignment above the minimum pay grade, can I promote
that inmate?
If an inmate without a high school diploma or GED credential
already has a work assignment above the minimum pay grade,
and he/she met earlier literacy requirements when he/she was
approved for promotion, you may further promote that inmate
under the earlier standard.
We refer to such inmates as “grandfather clause” inmates,
because we will not apply the current literacy requirements
to them. Instead, we will allow them to hold work
assignments they received while following an earlier
requirement.
“Grandfather clause” inmates include those who have been
continuously employed in grades 3, 2, or 1 in covered
positions since May 1982. Although they have not attended
Adult Basic Education or met the Bureau's literacy standard,
they will not have to participate in the literacy program.
Such inmates, however, lose their grandfather clause
exemption status if they are demoted based upon a poor work
performance appraisal or misconduct.
They will also lose their grandfather clause exemption
status if, after release, they violate their parole, fail
community corrections centers (CCCs), commonly known as
half-way houses, or they are recommitted to the Bureau’s
custody under a new sentence.

PS 5350.28
12/1/2003
Page 25
f. How should I document a “grandfather clause” inmate in
SENTRY?
You should document a “grandfather clause” inmate in SENTRY
by giving him/her an EDI GED Needs Assignment of GED XP.
You should generate a JUSTIFICATION OF EXEMPTION form for an
inmate who has both pay restriction and class exemptions in
SENTRY (enter “pay restr” in the “exempted from” field and
“also exempted from class in the “remarks” field,
respectively); you will not need two forms.
g. Must a “grandfather clause” inmate participate in the
literacy program to maintain his/her work assignment?
A “grandfather clause” inmate, however, does not need to
participate in the literacy program to continue his/her
employment in pay grades 3, 2, 1, or non-grade piece-rate
assignments in the institution and UNICOR assignments.
There are no pay restrictions for these “grandfather clause”
inmates.
Previously, GED XP inmates exempted under the “grandfather
clause” could only be eligible up to pay grade 2 work
assignments. With the issuance of this PS, all GED XP
inmates are eligible for pay grade 1 positions. As well,
some grandfather clause inmates were given an EDI GED ZP
assignment in the past.
These inmates’ EDI GED ZP assignments will be changed to EDI
GED XP assignments, and they will continue to be eligible
for pay grade 1 work assignments.
This pay grade 1 eligibility for GED XP assignment is
administrative and procedural in nature. Therefore, GED XP
inmates may not ask for retroactive pay.
h. Who must review an inmate’s “grandfather clause” status, and
how often?
The SOE must review the exemption status of those
“grandfather clause” inmates who are recently transferred
from another facility within 30 days upon their arrival at
the new institution as part of the education A&O procedures.
The SOE (or staff assigned by the SOE) will document this
review using the UPDATE PERIODIC REVIEW/WITHDRAWAL INTERVIEW
form and the JUSTIFICATION OF EXEMPTION form in SENTRY.

PS 5350.28
12/1/2003
Page 26
The SOE must review the exemption status of those
“grandfather clause” inmates who are already at the
institution on an annual basis. A memorandum with the
SENTRY printout can be used to document such review.
The SOE should keep the memorandum and the SENTRY printout
for three years. To do this, the SOE should review the
inmate’s:
#
#
#

disciplinary records,
work assignment history,
ARS, EDI, EDC, and testing history to ensure such
exemption is properly granted.

i. Can an institution give an inmate a pay exemption because of
labor force needs?
Yes. However, this labor force need exemption is limited to
UNICOR non-grade incentive pay (piece rate) positions and
must be approved by the Warden on a case-by-case basis.
Inmates with this type of exemption must be enrolled in the
literacy program.
j. How should I document labor force need exemptions in SENTRY?
If severe workforce shortages create a need to employ
inmates in literacy programs, these inmates may be assigned
to UNICOR non-graded incentive pay (piece-rate) positions.
These inmates must be concurrently enrolled in a literacy
program. For these inmates, you should:
#

generate a JUSTIFICATION OF EXEMPTION form in SENTRY
and print a hard copy of it after receiving the
exemption request from the UNICOR staff who recommends
the pay exemption;

#

get the Warden’s approval -- The Warden is the approval
authority, and must not delegate this authority below
the Associate Warden level.

#

enter an “A” in the form’s approved/disapproved field
after the Warden approves and signs it and keep a
signed copy of it on file;

#

document in SENTRY that the inmate has a labor force
need exemption by giving UNICOR non-graded incentive
pay (piece-rate) inmates an EDI GED Needs Assignment of
GED EP.

PS 5350.28
12/1/2003
Page 27
k. If an inmate, who does not have a high school diploma and
has a labor force need exemption of EP, is assigned to an
industrial non-graded incentive pay position in UNICOR, what
special procedures are there?
The Warden must evaluate each UNICOR “labor force need”
request on an individual inmate basis before approving an EP
exemption.
l. Must an inmate participate in the literacy program to keep
the non-graded incentive pay position?
Yes. An inmate may keep the non-graded incentive pay
position only if he/she maintains adequate performance in a
literacy program. The inmate will lose the non-graded
incentive pay position if he/she:
#
#
#

withdraws from the literacy program,
receives an EDI GED UNSAT Progress Assignment, or
is placed in a graded work assignment.

m. What are the literacy and pay restriction requirements for
inmates who return to an institution for certain reasons?
They must meet the current policy standard outlined in this
section to be eligible for placement in work assignment
above pay grade 4 or non-graded piece rate. Whether they
are required to attend the literacy program depends on the
specific reason for their return and if they had attended
the literacy program previously (see table below).
Any inmate who attained his/her high school diploma or GED
prior to returning to Bureau custody, does not need to
attend the GED program to be eligible for above pay grade 4
work assignments.
For those inmates returning who do not have a verified high
school diploma or GED certificate (read down each column):
Return Condition

Half-way House
Failure

Parole Violator

Escapee

Returned Under a New
Sentence

Completed the
mandatory
attendance period
previously

Yes

No

Yes

No

Yes

No

Yes

No

Required to
attend the GED
program

No

Yes1

Yes2

Yes2

Yes2

Yes2

Yes2

Yes2

Eligible for above
pay grade 4
assignment

No

No

No

No

No

No

No

No

PS 5350.28
12/1/2003
Page 28
1

Need to complete the remaining instructional hours as
required by the current policy; prior hours will be
credited.

2

Need to attend another 240 instructional hours; prior hours
will not be credited.

17.

VIOLENT CRIME CONTROL AND LAW ENFORCEMENT ACT OF 1994
(VCCLEA) AND THE PRISON LITIGATION REFORM ACT OF 1995 (PLRA)

§544.73 Program Participation.
(b)(1) For the purposes of 18 U.S.C. 3624, an inmate subject to
the Violent Crime Control and Law Enforcement Act of 1994
(VCCLEA) or the Prison Litigation Reform Act of 1995 (PLRA)
shall be deemed to be making satisfactory progress toward
earning a GED credential or high school diploma unless and
until the inmate receives a progress assignment confirming
that:
(i) The inmate refuses to enroll in the literacy program;
(ii) The inmate has been found to have committed a prohibited
act that occurred in a literacy program during the last 240
instructional hours of the inmate's most recent enrollment in
the literacy program; or
(iii) The inmate has withdrawn from the literacy program.
(2) When an inmate subject to VCCLEA or PLRA receives a
progress assignment indicating that the inmate is not making
satisfactory progress, the assignment shall be changed to
indicate satisfactory progress only after the inmate is
currently and continuously enrolled in a literacy program for a
minimum of 240 instructional hours. Any further withdrawal or
finding that the inmate has committed a prohibited act in a
literacy program during the last 240 instructional hours of the
inmate's most recent enrollment in the literacy program shall
result in a progress assignment indicating that the inmate is
again not making satisfactory progress (see paragraphs
(b)(1)(ii) and (iii) of this section).
a. Requirements. VCCLEA is the 1994 Violent Crime Control and
Law Enforcement Act (P.L. 103-322). VCCLEA requires inmates to
participate and make satisfactory progress in the literacy
program to vest earned Good Conduct Time (GCT) if they:

PS 5350.28
12/1/2003
Page 29
#

committed their offenses on or after September 13,
1994, but before April 26, 1996 and

#

do not have a GED or high school credential.

PLRA is the 1995 Prison Litigation Reform Act (P.L. 104-134;
April 26, 1996). PLRA requires the Bureau to consider whether
inmates earned, or are making satisfactory progress towards
earning, a GED credential before awarding GCT.
b. Deportable Aliens Sentenced Under VCCLEA/PLRA. As stated
in question 9.d., to vest their earned GCT or be eligible for the
maximum amount of GCT, deportable aliens who do not have a
verified high school diploma or a GED and are sentenced under the
VCCLEA/PLRA must follow the satisfactory progress provision of
these laws.
c. Notifying Inmates. To inform inmates of VCCLEA and PLRA
literacy requirements you must include these requirements in the
Education Admission and Orientation (A&O) lecture and the
Education Handbook.
d. Circumstances Under Which Inmates May Be Placed in the
English-as a-Second Language (ESL) Program Before the Literacy
Program. For instructional/programming/administrative reasons,
you may need to enroll non English speaking inmates in an ESL
program first instead of the GED program.
You need to make an entry in the UPDATE PERIODIC
REVIEW/WITHDRAWAL INTERVIEW form to document that the ESL program
assignment is an extension of the GED program.
You should give these ESL inmates a GED SAT Progress Assignment
when they satisfy the GED SAT Progress Assignment requirements
(see Section 17.e., Entering Progress Assignment in SENTRY.)
If an inmate withdraws from the ESL program or is found guilty
of a Prohibited Act that occurs in the ESL program, you should
give him/her a GED UNSAT Progress Assignment. However, you
should not give a GED UNSAT Progress Assignment to a GED HAS
inmate who is enrolled in the ESL program (regardless of his/her
mandatory ESL status) and is found guilty of a Prohibited Act
that occurs in the ESL program.
When these inmates complete the ESL program, they must enroll
in a GED program to maintain their GED SAT Progress Assignment
and to satisfactorily complete the mandatory 240 instructional

PS 5350.28
12/1/2003
Page 30
hours requirement, when applicable. Their hours from the ESL
program are counted toward the 240 instructional hours required
for the GED SAT Progress Assignment.
e. Entering Progress Assignment in SENTRY. You should use the
UPDATE INMATE ASSIGNMENT SENTRY transaction to enter EDI GED
Needs and Progress Assignments for all inmates.
Use one of two literacy program EDI Progress Assignments to
record GED progress:
#
#

GED SAT for satisfactory progress and
GED UNSAT for unsatisfactory progress.

(1) Give an EDI GED Progress Assignment of GED SAT to an
inmate when he/she completes the first 240 instructional hours in
the literacy program if he/she
#

continues to remain in the program and

#

does not have an incident report showing that
he/she was found guilty of an earlier violation in
a literacy program. If found guilty, he/she will
be given a GED UNSAT Progress Assignment and
he/she will have to complete another 240
instructional hours before he/she can receive a
GED SAT Progress Assignment. The instructional
hours prior to the incident report will not be
counted toward the 240 instructional hours for the
GED SAT Progress Assignment.
If an inmate withdraws voluntarily (regardless of
the deportation status) from the GED program,
he/she will need to complete another 240
instructional hours before he/she can receive a
GED SAT Progress Assignment.
The instructional hours from his/her previous
enrollment will not be counted toward the 240
instructional hours needed for the GED SAT
Progress Assignment.

#

If the inmate attains his/her GED credential
during the initial 240 hours, do not assign
him/her a progress assignment. If an inmate
attains his/her GED credential after the initial
240 hours, his/her current progress assignment
should be removed.

PS 5350.28
12/1/2003
Page 31

Input

together with

but NOT with

GED SAT*
Progress
Assignment

•

•

•
•
•
•

GED EN (Enrolled or
on wait list)
GED TN (Temporarily
exempt-nonpromotable)
GED XN (Exempt-nonpromotable)
GED XP (Exemptpromotable)
GED EP (Enroll GED,
promote with cause)

•
•
•

GED DN (Droppednon-promotable)
GED HAS (Completed
GED or HS diploma)
GED UNK (GED
status unknown)
GED ZP (Exemptpromotable)

(2) Give an EDI GED UNSAT Progress Assignment to any inmate
who
#

refuses to enroll in the literacy program;

#

is found guilty of a violation in a literacy
program. The effective date of the EDI GED UNSAT
Progress Assignment is the date when the Unit
Discipline Committee (UDC) or Discipline Hearing
Officer (DHO) finds the inmate guilty.
Once found guilty of a Prohibited Act that occurs
in the literacy program, he/she will have to
complete another 240 instructional hours before
he/she can have a GED SAT Progress Assignment; or

#

drops out of the literacy program after 240
instructional hours. The inmate may not be deemed
to be making satisfactory progress with respect to
the VCCLEA and the PLRA.
However, he/she will be deemed to meet the
mandatory literacy attendance (240 instructional
hours) requirement.

PS 5350.28
12/1/2003
Page 32
You can
input

together with

but NOT with

GED UNSAT*
Progress
Assignment

•

•

GED EN (Enrolled
or on waiting
list)
GED TN
(Temporarily
Exempt-nonpromotable)
GED XN (Exemptnon-promotable)
GED XP (Exemptpromotable)
GED DN (Droppednon-Promotable)

•

•
•
•

*

•
•
•

GED HAS (Completed
GED or HS diploma)
GED UNK (GED status
unknown)
GED ZP (Exempt GED
promotable)
GED EP (Enroll GED
promote with cause)

Inmates with EDI assignments of GED HAS, GED ZP, and
GED UNK will not have active progress assignments.

f. Notifying Inmate Systems Management (ISM) Staff. To notify
ISM staff of inmates’ satisfactory progress status, we developed
a SPECIALIZED DAILY LOG SENTRY transaction to print out
Transaction Verification forms automatically for all SENTRY
transactions involving GED UNSAT Progress Assignments which may
impact inmates’ GCT.
This is the process through which Education staff notify ISM
staff of inmates’ literacy program status:
(1)

Use the DAILY LOG DISPLAY to monitor and make sure to
send Transaction Verification forms to ISM staff.

(2)

Complete two SPECIALIZED DAILY LOG SENTRY transactions
on each business day:
#

The first SPECIALIZED DAILY LOG SENTRY transaction
is to generate Transaction Verification forms to
notify ISM staff of Progress Assignment changes
related to GED UNSAT assignments (for example,
from GED UNSAT to GED SAT, no GED Progress
Assignment to GED UNSAT, GED SAT to GED UNSAT,
etc.). In SENTRY, enter
•
•
•

Display (DIS) in the Function Field,
EDI in the Selection Category, the actual
work day as the Log Start Date,
"A" in the ACT/FUT/HIS Field, and

PS 5350.28
12/1/2003
Page 33
•
•

#

“V” in the Format Field.
Replace “DIS” with “PRT” in the FUNCTION
field in the DAILY LOG transaction and press
“ENTER” to generate the AUTHORIZATION
FORM(S).

The second SPECIALIZED DAILY LOG SENTRY
transaction is to notify ISM staff of inmate EDI
history changes.
•
•

In SENTRY, enter the same information as
described above, except enter an "H" in the
ACT/FUT/HIS Field instead of an “A”.
Replace “DIS” with “PRT” in the FUNCTION
field in the DAILY LOG transaction and hit
“ENTER” to generate the AUTHORIZATION
FORM(S).

(3)

The SOE, or Acting SOE, must sign and date the
AUTHORIZATION FORM(S). For forms describing EDI
history changes to correct errors, the SOE or Acting
SOE should note the error reason on the Transaction
Verification forms.

(4)

Forward signed copies of all of these AUTHORIZATION
FORM(S) to ISM staff within five working days after you
complete a GED Progress Assignment transaction.

(5)

ISM staff will file the forms in the inmates' J&C file
and post GCT as appropriate.

(6)

The SOE must keep a file of the two DAILY LOGS (not the
AUTHORIZATION FORMS) for three years.

g. Correcting Historical EDI Data. If you find an error in an
inmate's EDI history, perform an UPDATE INMATE HISTORY SENTRY
transaction with the correct date and assignment. Backdate the
effective date to reflect the date when the EDI GED Needs
Assignment or Progress Assignment was originally entered into
SENTRY and note the error reason on the EDI history and forward a
copy to the ISM.
h. Change in Sentence Status. ISM staff will send a
memorandum to education staff when an inmate, currently serving a
non-VCCLEA/non-PLRA sentence, receives a VCCLEA/PLRA sentence.
When you get the memorandum from ISM notifying you that an
inmate currently serving a non-VCCLEA/PLRA/non-PLRA receives a
new VCCLEA/PLRA sentence (or another type of sentence), you must:

PS 5350.28
12/1/2003
Page 34
#

meet formally with the inmate;

#

explain that he/she will not be expected to complete
another 240 instructional hours when he/she begins
his/her new sentence since he/she never leaves the
Bureau’s custody;

#

however, you should explain the impact of the
VCCLEA/PLRA satisfactory progress on his/her good
conduct time if the new sentence is either a VCCLEA or
PLRA sentence; sentenced deportable aliens are not
exempt from the satisfactory progress provision of the
VCCLEA/PLRA;

#

generate an UPDATE PERIODIC REVIEW/WITHDRAWAL INTERVIEW
form to document that you counseled and informed the
inmate concerning the literacy participation and
VCCLEA/PLRA requirements and whether the inmate elects
to re-enroll or stay in the GED program;

#

delete the inmate’s current (not historical) UNSAT
Progress Assignment using UPDATE INMATE ASSIGNMENT
transaction and assign an proper EDI GED Needs
Assignment if the inmate is currently enrolled or
agrees to enroll in school.
The effective date for deleting the GED UNSAT Progress
Assignment is the date when the inmate begins his/her
new sentence; if the inmate refuses to re-enroll in the
GED program, the GED Progress Assignment remains;

#

complete and print an Inmate EDI History SENTRY
transaction;

#

note on the Inmate EDI History printout that you have
counseled the inmate on the VCCLEA/PLRA satisfactory
assignment requirement and its impact of on his/her
good conduct time and whether the inmate elects to reenroll or stay in the GED program; and

#

forward the original form of the EDI history to the ISM
staff and keep a copy for three years.

PS 5350.28
12/1/2003
Page 35
18.

DISCIPLINARY ACTION

§544.75 Disciplinary Action.
As with other mandatory programs, such as work assignments,
staff may take disciplinary action against an inmate lacking a
GED credential or high school diploma if that inmate refuses to
enroll in, and to complete, the mandatory 240 instructional
hours of the literacy program.
Except for those exempted in Section 8, you may take the
following disciplinary action against an inmate who refuses to
enroll in, and to complete, the mandatory 240 instructional hours
of the literacy program:
#

Charge the inmate with Prohibited Act 306 (Refusing to
work or to accept a program assignment) or any other
appropriate prohibited act under the Program Statement
on Inmate Discipline and Special Housing Units.

#

The inmate is expected to enroll and complete the
mandatory 240 instructional hours after serving the
disciplinary sanction. Pretrial, study and
observation, and deportable alien inmates exempted
under Section 8 may elect to opt out of a literacy
program any time without resulting the type of incident
report described in this section.

Removal from a literacy program may be imposed as a disciplinary
sanction by the DHO or UDC for a specified period of time,
following an appropriate finding of misconduct consistent with
the Program Statement on Inmate Discipline and Special Housing
Units.
The SOE must monitor these inmates and place them back in school
(or on the wait list if no space is currently available) at the
end of the removal period.
19. SENTRY EDUCATION DATA REPORTING REQUIREMENTS FOR MEDICAL
CENTERS. We have established the following procedures to
implement the VCCLEA/PLRA literacy satisfactory progress
requirements for inmates assigned to medical centers for medical
or mental health reasons:

PS 5350.28
12/1/2003
Page 36
a.

At the sending institution:
#

b.

Education staff will remove inmates, transferred for
medical or mental health treatment, from the literacy
program without changing the EDI GED Need and Progress
Assignments.

At the receiving medical facility:
#

Staff will replace the existing EDI GED Needs
Assignment with the GED TN Needs Assignment for inmates
assigned to medical centers for medical or mental
health reasons. Existing EDI Progress Assignment
remains.

#

Staff will create a JUSTIFICATION OF EXEMPTION form to
document the exemption; the SOE initial the
JUSTIFICATION OF EXEMPTION form in SENTRY.

20. SPECIAL LEARNING NEEDS STAFFING REQUIREMENTS. Except for
those exempted facilities (see below), every literacy program
must include a qualified special education instructor who meets
the U.S. Office of Personnel Management GS-1710 Education and
Vocational Training Series Qualifications for a special education
teaching position. He or she:
#

is a full-time or a part-time civil service or a contract
employee, depending on institution resources and needs. We
encourage institutions to have a full-time or part-time
civil service employee;

#

knows how to administer formal and informal tests such as
the Woodcock Johnson-Psycho-educational Battery of Tests;
and

#

helps other education staff meet the educational needs of
low functioning inmates.

Any institution without a civil service or contract special
education teacher must fill a current or future academic vacancy
with a special education teacher.
Also, we encourage but do not require the following institutions
to employ a special education teacher:
#
#
#
#

United States Penitentiary Administrative Maximum Florence,
Metropolitan Correctional Centers,
Federal/Metropolitan Detention Centers, and
Federal Transfer Centers.

PS 5350.28
12/1/2003
Page 37
21. PROGRAM MONITORING REQUIREMENTS. To monitor the literacy
program, every month the literacy coordinator must prepare two
reports, the Needs List Report and the Do-Not-Promote Report.
The SOE must keep these reports for three years.
a. Needs List Report.
these three lists:

Every Needs List Report must contain

(1)

GED Unknown List, which is a list of inmates whose
GED status is unknown. You can get this list from the
EDS in SENTRY.

(2)

Waiting List, which is a list of inmates who are
waiting to enroll in the GED program. This list must
at least include these inmates’ arrival and projected
release dates. You can get this list using SENTRY or
other local data tracking methods (e.g. manual GED
waiting list).

(3)

The Projected Release Date List, which is a list of the
EDI GED Need status of inmates within 23 to 24 months
of their projected release dates. You can get this
list from the SENTRY-based EDS (the dates for the
condition column will always be the first day of the
month regardless of when you actually run the list).
You should interview and counsel inmates with a GED
need at least once (more if resources permit) about reenrollment. Document all re-enrollment interviews and
counseling sessions using the UPDATE REVIEW/WITHDRAWAL
INTERVIEW form.

(4)

Non-Promotable List. Every month, the SOE must give
appropriate department heads, detail supervisors, and
payroll coordinators a list of inmates who are
restricted to pay grade 4, including EDI GED Needs
Assignments of DN, EN, UNK, TN, and XN. Inmates who
are not on this list may be promoted up to pay grade 1,
depending on their particular job assignment.
The SOE must make sure that all pay exemptions are
granted appropriately and he/she must closely monitor
these exemptions. At department head meetings, the SOE
must emphasize that it is important to follow the pay
promotion restrictions. REAs will also monitor pay
exemptions during staff assist visits, and program
reviewers will monitor them during program reviews to
ensure policy compliance.

PS 5350.28
12/1/2003
Page 38
22.

EDI

SENTRY EDUCATION INFORMATION (EDI) ASSIGNMENTS, USES, AND
APPROVAL AUTHORITY
EP

EN

UNK

DN

XN

XP

TN

ZP

HAS

- Enrolled for
480 hrs.

-C urrently
enrolled

- N ew
adm issions

- D eportable
aliens

- G randfather
clauses

- W aiting for
glasses

- GED SAT

- On GED
wait list

- Study and
observation
cases

- D ropped
from the
GED
program

N ote:
D eportable
aliens rem ain
“XN ” when
enrolled or
dropped from
program

N ote: XP
assignm ent
rem ains
unchanged
regardless of
their G E D
enrollm ent
status.

- Medical
transfers/
M ental H ealth

- Special
learning/
health needs
(see Section
12)

- Verified
high school
diplom a/
GED

FU N C T IO N S
USES

- H igh effort
-C oncurrent
GED
enrollm ent
__________
- U N IC O R
work need,
G E D enrolled
A P PR O V A L
A U T H O R IT Y

G ood E ffort:
W arden. C an
be delegated
to Supervisor
of Education
__________

- Mariel
C uban
detainees
who
com plete
their
sentence and
do not have
GED.

- Pretrial
inm ates

(C itizens
and
deportable
aliens)

- Tem porary
m edical or
surgical
conditions

N /A

N /A

N /A

D irect P olicy
E xem ption

P ast P olicy
E xem ption

S upervisor of
E ducation with
docum ents
from health/
m edical staff

W arden.
C an be
delegated to
A ssociate
W arden

N /A

U N IC O R
W ork Force
N eed:
W arden, C an
be delegated
to A ssociate
W arden
JU S T IFIC A T IO N O F
E XE M P T IO N
FO R M

R equired

N ot R equired

N ot R equired

N ot R equired

R equired

R equired.
If applicable,
use one
JU S T IFIC A T IO N O F
E XE M P T IO N
FO R M to
docum ent both
class and pay
exem ptions.

R equired

R equired

N ot
R equired

S IG N A T U R E

R equired

N /A

N /A

N /A

N ot R equired

N ot R equired

R equired.

R equired. If
applicable,
use one
JU S T IFIC A T IO N
OF
E XE M P T IO N
FO R M to
docum ent
both class
and pay
exem ptions.

N /A

E xception:
inm ates
transferred to
m edical
centers for
treatm ent,
signature is
not required.
S O E Initials on
the
JU S TIFIC A T IO N O F
E XE M P T IO N
form in
S E N T R Y only.

PS 5350.28
12/1/2003
Page 39
23.

HIGHEST PERMISSIBLE PAY GRADES, BASED ON EDI ASSIGNMENTS
UNK,
XN ,
TN

EN

DN

EP*
G ood E ffort

EP*
U N IC O R W ork
N eed

XP (A ll
G randfather
C lauses)

ZP

HAS

Institution

4 **

4

4

1

N /A

1

1

1

U N IC O R
O ther than
P iece R ate

4

4

4

1

4

1

1

1

U N IC O R P iece
R ate-G raded

4

4

4

1

4

1

1

1

U N IC O R P iece
R ate: N onG raded

No

No

No

Yes

Yes

Yes

Yes

Yes

C om m issary

Lowest

Lowest

Lowest

1

N /A

1

1

1

EDI
W ork
A ssignm ent

*
**

Concurrent GED enrollment is required.
Numbers reflect highest grade permissible based on EDI
status.

24. FAMILY LITERACY ACTIVITIES. If possible, a variety of
family literacy activities may be included in the literacy
program to encourage positive interaction between inmates and
their children and to promote reading.

/s/
Harley G. Lappin
Director

PS 5350.28
12/1/2003
Table of Contents
TABLE OF CONTENTS
Section
1
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

Title

Page

PURPOSE AND SCOPE . . . . . . . . . . . . . . . 1
SUMMARY OF CHANGES . . . . . . . . . . . . . . . 3
PROGRAM OBJECTIVES . . . . . . . . . . . . . . . 3
DIRECTIVES AFFECTED . . . . . . . . . . . . . . 3
STANDARDS REFERENCED . . . . . . . . . . . . . . 4
PROGRAM COORDINATION . . . . . . . . . . . . . . 5
LITERACY CLASS SCHEDULES . . . . . . . . . . . . 7
EXEMPTIONS TO LITERACY PROGRAM PARTICIPATION
(RULES LANGUAGE) . . . . . . . . . . . . . . . . 8
DIRECT POLICY EXEMPTIONS . . . . . . . . . . . . 8
Pretrial inmates . . . . . . . . . . . . . . . 9
Study and observation inmates . . . . . . . . 9
Sentenced deportable aliens . . . . . . . .
10
TEMPORARY EXEMPTIONS . . . . . . . . . . . . .
13
PAY EXEMPTIONS FOR INMATES WHO NEED EXTENDED
TIME IN LITERACY PROGRAM . . . . . . . . . . .
15
PAY AND PARTICIPATION EXEMPTIONS FOR INMATES
INCAPABLE OF COMPLETING THE GED PROGRAM . . .
17
DOCUMENTATION FOR EXEMPTION FROM LITERACY
PROGRAM . . . . . . . . . . . . . . . . . . .
20
INCENTIVES . . . . . . . . . . . . . . . . . .
21
HIGH SCHOOL DIPLOMA OR EQUIVALENCY VERIFICATION 21
WORK ASSIGNMENT LIMITATIONS . . . . . . . . .
23
VIOLENT CRIME CONTROL AND LAW ENFORCEMENT ACT
OF 1994 (VCCLEA) AND THE PRISON LITIGATION
REFORM ACT OF 1995 (PLRA) . . . . . . . . . .
28
DISCIPLINARY ACTION . . . . . . . . . . . . .
35
SENTRY EDUCATION DATA REPORTING REQUIREMENTS
FOR MEDICAL CENTERS . . . . . . . . . . . . .
35
SPECIAL LEARNING NEEDS STAFFING REQUIREMENTS .
36
PROGRAM MONITORING REQUIREMENTS . . . . . . .
37
SENTRY EDUCATION INFORMATION (EDI) ASSIGNMENTS,
USES, AND APPROVAL AUTHORITY . . . . . . . . .
38
HIGHEST PERMISSIBLE PAY GRADES, BASED ON EDI
ASSIGNMENTS . . . . . . . . . . . . . . . . .
39
FAMILY LITERACY ACTIVITIES . . . . . . . . . .
39

